Citation Nr: 0114888	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-22 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to reimbursement or payment for medical expenses 
incurred in connection with the veteran's treatment at a non-
VA medical facility on February 21, 2000.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran is reported to have had active service from May 
to October in 1975 and from December 1975 to July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans' Appeals 
(VA) Regional Office (RO) in Louisville, Kentucky.  This 
appeal arises from a June 2000 decision letter issued by the 
Louisville VA Medical Center (VAMC), which denied the 
veteran's claim.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran was treated at a non-VA medical facility for 
severe abdominal pain on February 21, 2000; at the time of 
this treatment, service connection was in effect for a 
skeletal disorder (evaluated as 10 percent disabling) and a 
wrist disorder (evaluated as zero percent disabling).

3.  At the time of the veteran's treatment on February 21, 
2000, there was no medical emergency situation, and he could 
have feasibly sought treatment at a VA medical center.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement or payment for 
medical expenses incurred in connection with the veteran's 
treatment at a non-VA medical facility on February 21, 2000 
have not been met.  38 U.S.C.A. §§ 1728, 5107 (West 1991); 38 
C.F.R. §§ 17.120, 17.123 (2000); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that 
sufficient relevant facts have been properly developed in 
regard to the veteran's claim, and no further assistance is 
required in order to comply with the VA's statutory duty to 
assist him with the development of facts pertinent to his 
claim.  See The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) (relevant 
sections of which are to be codified at 38 U.S.C.A. §§ 5103A 
and 5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  While the Board observes that the claims 
file, as it is currently constituted, appears not to include 
records dated prior to the veteran's hospitalization in 
February 2000, the Board is satisfied, for reasons described 
in greater detail below, that all evidence pertinent to the 
claim at hand is currently of record.  The duty to notify the 
veteran of information and evidence necessary to substantiate 
his claim has also been met, as the RO informed him of the 
type of evidence needed to substantiate his claim in the 
September 2000 Statement of the Case. 

Under certain circumstances, the VA may reimburse 
unauthorized medical expenses of a veteran.  38 U.S.C.A. 
§ 1728 (West 1991); 38 C.F.R. § 17.120 (2000).  Parties 
eligible for such payment include: (1) the veteran who 
received the services (or his or her guardian); (2) the 
hospital, clinic, or community resource which provided the 
services; and (3) a person other than the veteran who paid 
for the services.  38 C.F.R. § 17.123 (2000).

Under 38 C.F.R. § 17.120 (2000), to the extent allowable, 
payment or reimbursement of the expenses of care, not 
previously authorized, in a private or public (or Federal) 
hospital not operated by the VA, or of any medical services 
not previously authorized, including transportation (except 
prosthetic appliances, similar devices, and repairs), may be 
paid on the basis of a claim timely filed under the following 
circumstances:

(a) For veterans with service-connected 
disabilities.  Care or services not 
previously authorized were rendered to a 
veteran in need of such care and 
services:
(1) for an adjudicated service-
connected disability;
(2) for nonservice-connected 
disabilities associated with and 
held to be aggravating an 
adjudicated service-connected 
disability;
(3) for any disability of a veteran 
who has a total disability permanent 
in nature resulting from a service-
connected disability (does not apply 
outside the States, Territories, and 
possessions of the United States; 
the District of Columbia; and the 
Commonwealth of Puerto Rico);
(4) for any illness, injury, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 
U.S.C.A., Chapter 31, and who is 
medically determined to be in need 
of hospital care or medical services 
for any of the reasons enumerated in 
38 C.F.R. § 17.48(j) (2000); and
(b) In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and
(c) When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
to obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable; 
or treatment had been or would have been 
refused.

Preliminarily, the Board observes that, at the time of the 
veteran's treatment on February 21, 2000, service connection 
was in effect for a skeletal disorder, evaluated as 10 
percent disabling; and a wrist disorder, evaluated as zero 
percent disabling.  The Board notes that this information is 
contained in several procedural documents, and the medical 
evidence and rating decisions leading to these grants of 
service connection are not presently of record.  However, the 
veteran, in his June 2000 Notice of Disagreement and his 
October 2000 Substantive Appeal, did not suggest that the 
aforementioned documents contained erroneous information or 
that service connection was in effect for any other 
disabilities.  As such, the Board finds that the absence of 
further documentation of the veteran's service-connected 
disabilities is not harmful to his present claim and that a 
remand for such documentation would only cause delay in 
adjudicating this claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

As such, the question becomes whether the criteria for 
further consideration of this claim under 38 C.F.R. 
§ 17.120(a)(1) (2000) have been met.  In this regard, the 
Board observes that the veteran was admitted to the Ireland 
Army Community Hospital in Ft. Knox, Kentucky with complaints 
of severe abdominal pain on February 21, 2000.  He was 
diagnosed with a ureteral disorder and discharged on the same 
day.  A report of this hospitalization is included with the 
claims file, and the veteran has not described any further 
hospitalization records not presently of record.

The Board would point out that that the veteran's 
hospitalization did not involve a disability that was in any 
way associated with his two service-connected disabilities, 
and there is no indication that the veteran either has a 
permanent and total service-connected disability or is 
participating in a Chapter 31 program.  Moreover, the 
veteran's claims file was reviewed by a doctor in April 2000, 
and this doctor found that his treatment was not for a 
medical emergency and that there was a VA facility that was 
feasibly available.  In the noted June 2000 decision letter, 
the Louisville VAMC denied the veteran's claim on this basis.

In his lay statements, the veteran has indicated that his 
medical expenses resulting from the February 21, 2000 
hospital treatment should be reimbursed by the VA because, at 
the time of treatment, he was allegedly not permitted to 
leave by emergency room personnel.  However, the Board would 
point out that a layperson, such as the veteran, does not 
have the requisite knowledge to offer a competent opinion on 
a matter requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995) (a lay account of a 
physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence").  
Even on the assumptions that his symptoms represented an 
emergency and that no VA facility was reasonably close, the 
condition treated was  not a service-connected disability.

Overall, for all of the reasons set forth above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to reimbursement or 
payment for medical expenses incurred in connection with 
treatment at a non-VA facility on February 21, 2000.  In 
reaching this decision, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991); 
The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (relevant sections of which are to 
be codified at 38 U.S.C.A. § 5107(b)). 



ORDER

The claim of entitlement to reimbursement or payment for 
medical expenses incurred in connection with the veteran's 
treatment at a non-VA medical facility on February 21, 2000 
is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

